PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4621


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

EHIZELE AYDO SEIGNIOUS, a/k/a Mike Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Senior District
Judge. (1:10-cr-00580-BEL-3)


Argued:   May 15, 2014                        Decided:   July 1, 2014


Before WILKINSON and     THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by published opinion. Senior Judge Hamilton wrote the
opinion, in which Judge Wilkinson and Judge Thacker joined.


ARGUED:   Arthur  Samuel   Cheslock,  Baltimore,   Maryland,  for
Appellant.    Tamera Lynn Fine, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.     ON BRIEF: Rod J.
Rosenstein, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.
HAMILTON, Senior Circuit Judge:

       We ordered briefing on several issues pertaining to the

district court’s order that criminal defendant Ehizele Seignious

(Seignious)    pay     $1,213,347   in        restitution,      pursuant      to   the

Mandatory    Victims    Restitution       Act    (MVRA),   18    U.S.C.      § 3663A.

For reasons that follow, we affirm the district court’s order of

restitution.

       We also affirm Seignious’ convictions and sentence in the

face    of   the   brief    filed   by        Seignious’   appellate         counsel,

pursuant to Anders v. California, 386 U.S. 738 (1967), the pro

se    supplemental     brief    filed    by     Seignious,      and    our    court’s

obligation under Anders to “conduct ‘a full examination of all

the    proceeding[s]       to   decide     whether     the      case    is    wholly

frivolous,’” Penson v. Ohio, 488 U.S. 75, 80 (1988) (quoting

Anders, 386 U.S. at 744) (alteration in original).



                                         I.

                                         A.

       On April 12, 2012, Seignious pled guilty, without benefit

of a plea agreement, to one count of conspiracy to commit bank

fraud, 18 U.S.C. § 1349, one count of access device fraud, id.

§ 1029(a)(4), one count of bank fraud, id. § 1344, and one count

of aggravated identity theft, id. § 1028A.                      The charges stem

from a massive and organized scheme to use stolen credit card

                                        - 2 -
information to create counterfeit credit cards and to use such

cards    to    make    retail    purchases       of    gift     cards    and   high-end

merchandise to be sold or returned for cash.                     The scheme spanned

nearly four years——from December 2007 through at least August

2010.

     Following Seignious’ guilty plea, but prior to his final

sentencing       hearing,        the     district        court        conducted    five

evidentiary hearings over the course of two months to address,

inter alia, the parties’ dispute regarding the applicable loss

figure under United States Sentencing Guidelines (the Guidelines

or USSG) § 2B1.1(b)(1).              During these hearings, the government

offered the testimony of numerous cooperating witnesses who were

involved in the scheme, the testimony of an investigative agent

with the Secret Service who worked extensively on the case, and,

through       such    agent,     a     summary        exhibit     of    physical    and

documentary evidence regarding actual and intended losses caused

by the bank fraud conspiracy.

     Sherice          Jones     (Jones),     one        of      the     initial    four

coconspirators in the case, testified that Seignious introduced

her to the other two primary coconspirators——brothers Moadian

Bratton-Bey (Moadian) and Boaz Bratton-Bey (Boaz). 1



     1
       For ease of reference, we refer to Seignious, Jones,
Moadian, and Boaz collectively as “the Initial Coconspirators.”


                                         - 3 -
      During      its    infancy,    the     conspiracy        involved       recruiting

employees      at    legitimate     businesses        such     as       restaurants       and

hotels to use skimmer devices to record customers’ credit card

numbers     and      then    deliver       those     numbers        to     the      Initial

Coconspirators.          Eventually, the conspiracy grew to include the

purchasing of large volumes of credit card numbers from foreign

countries, including China and Russia, over the Internet.

      Credit      card   numbers     in    hand,    the     Initial       Coconspirators

manufactured fraudulent credit cards using specialized printers

and other equipment purchased by Seignious, Moadian, and Boaz.

The      Initial         Coconspirators           also       counterfeited              photo

identification cards to accompany the fraudulent credit cards.

The   Initial       Coconspirators        would    then     use     the    newly       minted

credit     and       identification        cards      to      purchase        high-value

merchandise         in   various    retail        stores.          To     convert      their

purchases to cash, they would return the merchandise for refunds

or sell the merchandise to third parties.

      Jones       also      explained      that      the      conspiracy         involved

purchasing     individuals’        identifying       information          from     a   local

business which specialized in assisting customers with passport

applications.        Jones and Seignious would use such information to

purchase or rent cars and property and to open new credit card

accounts.      Jones     noted     that    Seignious        used    another      person’s

identifying         information      to     rent     an     apartment        where       the

                                          - 4 -
conspiracy based its operations and where Seignious personally

produced counterfeit credit cards.

      As    the    conspiracy      grew,       the     Initial      Coconspirators

recruited    numerous    other    individuals         known   as    “strikers”   to

handle the necessary interaction with retailers.                    This division

of labor produced a tiered hierarchy of crews, comprised of five

to   six   individuals    each,    who   were       managed   and   supplied   with

fraudulent    credit     cards    by   the     Initial    Coconspirators.        In

total,     Jones   estimated      that       over     fifty   individuals      were

recruited to assist in the conspiracy which eventually expanded

to other states up and down the eastern seaboard of the United

States.

      Regarding the conspiracy’s profitability, Jones testified

that, once fully operational, the conspiracy involved three to

five crews each making $5,000 to $10,000 in fraudulent purchases

per day.      Jones estimated that the scheme netted millions of

dollars in merchandise through the use of over 1000 counterfeit

credit cards.      Jones explained that, on average, each card the

conspiracy produced that proved operational would be used to

make three to four purchases of $1,500 to $2,000 each.

      Shelia Allen, a striker in the conspiracy, testified that

she alone purchased roughly $8,000 worth of televisions per week

from January to April 2009.            Another striker in the conspiracy,

Mandy Myers (Myers), estimated that she alone used counterfeit

                                       - 5 -
credit cards to purchase around $400,000 to $500,000 worth of

merchandise       during         her    fifteen-month       involvement      in    the

conspiracy.

      Jermaine Dansbury (Dansbury), a mid-level manager who the

government refers to as a wrangler, estimated that some weeks

his   crew    purchased          between    $5,000       and   $20,000    worth        of

merchandise.

      Secret Service Special Agent Scott Windish (Agent Windish),

one of the lead investigative agents in the case, testified last

on behalf of the government.                Of relevance on appeal, through

his testimony, Special Agent Windish laid the foundation for

admission    of      Government        Exhibit    1A.      Government    Exhibit       1A

consists     of      a    thirty-six     page,    color-coded    document,        in    a

twelve-column spreadsheet format.                   Government Exhibit 1A lists

1827 credit card numbers with each credit card number and its

corresponding information coded in black (1,460), red (49) or

blue (318). 2

      Per    Special         Agent      Windish’s       testimony,   black    coding

represents credit card numbers found on computers used by the

conspiracy      or       found   on    computer   printouts     belonging    to    the

conspiracy.          The conspiracy purchased the credit card numbers

      2
       The government introduced an earlier version of this
exhibit as Government Exhibit 1. Because Government Exhibit 1A
is the final version, we do not consider the content of Exhibit
1.


                                          - 6 -
coded in black in bulk amounts from persons in foreign countries

via Internet transactions known as “credit card dump[s].”                             (J.A.

720).      With respect to 211 of the 1,460 credit card numbers

coded     in     black,     Exhibit      1A      lists     actual     losses    totaling

approximately        $606,000.             Although        Exhibit      1A     does     not

specifically       list     the    date       upon    which    each    loss    occurred,

Special Agent Windish testified that he and the other agents who

prepared Exhibit 1A included losses with respect to a fraudulent

transaction only if the fraud occurred during the duration of

the conspiracy.           In fact, he specifically testified that “[i]f

we found a transaction that occurred before or after this scheme

was going on, it was not included in the spreadsheet.”                                (J.A.

738).     Under cross-examination, he conceded, however, that, with

respect     to    the     credit      card       numbers      coded    in    black,     the

possibility       existed    that     the     corresponding         loss    listed    could

have been caused by a non-member of the conspiracy who illegally

purchased and used the same number during the duration of the

conspiracy.

     Per       Special    Agent    Windish,       red    coding     represents       credit

card numbers with the attributes of credit card numbers coded in

black, plus the existence of evidence verifying usage by the

conspiracy,       for     example,     a     receipt     in    a    vehicle    in     which

merchandise       purchased       with     the       counterfeit      credit   card     was

recovered or video surveillance of a member of the conspiracy

                                           - 7 -
using such card.         Exhibit 1A contains 49 credit card numbers and

corresponding       information        coded        in   red      with   actual     losses

totally approximately $84,000.

       Special Agent Windish explained that blue coding represents

credit card numbers and their respective related information for

which the investigation uncovered evidence verifying usage by

the conspiracy, but did not find such numbers on computers used

by    the   conspiracy    or   on   computer         printouts      belonging      to   the

conspiracy.      Exhibit 1A contains 318 credit card numbers and

corresponding       information        coded    in       blue     with   actual     losses

totaling approximately $523,000.

       Special Agent Windish further testified that he and other

case agents compiled Exhibit 1A as a master spreadsheet of the

evidence gathered over the course of the criminal investigation

of    the    conspiracy        which     evidence           was    put     on     “initial

spreadsheets [that] were created as arrests were occurring, as

warrants were occurring, before we were preparing evidence and

discovery, as we were getting evidence from banks or from stores

and    receipts.”      (J.A.    731).          He    also      described   the     various

methods he and the other agents used to weed out incomplete or

unreliable information and to avoid double-counting.

       On July 20, 2012, the district court sentenced Seignious to

120 months’ imprisonment and three years’ supervised release.

Pursuant to the MVRA, id. § 3663A, the district court ordered

                                         - 8 -
Seignious to pay $1,213,347 in restitution at the rate of $25

per month; payments to begin when Seignious starts serving his

term   of    supervised      release.      The    $1,213,347        amount     is   the

identical amount of restitution sought by the government, which

amount     the   government    asserted     below       it   had    established     in

actual losses caused by the conspiracy through the testimony of

Special Agent Windish, as aided by Government Exhibit 1A.

       Notably,      the   district     court    determined        the    restitution

amount     without    making   findings     on    the     record     regarding      the

actual losses the scheme caused specific victims.                        Accordingly,

instead of identifying individual victims and their losses, the

district court’s judgment simply directed that restitution be

paid to the Clerk of Court.

       Seignious     noted    this    timely     appeal      on    August    7,   2012.

Roughly one week later, the government submitted a document for

filing which specifies the total actual losses suffered by each

of   the    banks    and   retailers    listed     as    victims     in     Government

Exhibit 1A.         Such document, which the government refers to as

the Restitution Worksheet, also specifies the victims’ names and

respective addresses.          On August 15, 2012, the district court

entered the Restitution Worksheet as a sealed document on its

docket.




                                        - 9 -
                                           B.

      Seignious’ appellate counsel (Appellate Counsel) filed an

Anders brief, certifying that there are no meritorious issues

for     appeal,     but     questioning         whether     the     district     court

adequately complied with Federal Rule of Criminal Procedure 11

when accepting Seignious’ guilty plea and whether the district

court properly sentenced Seignious.                    For his part, Seignious

filed a pro se supplemental brief, in which he contests the

district court’s application of several sentencing enhancements.

The government did not file a response to either brief.

      Based       upon     our     court’s      obligation        under   Anders    to

independently review the record, we ordered Appellate Counsel

and the government to submit briefs addressing:                     (1) whether the

government    and    the     district     court      sufficiently     complied     with

§ 3664(a)-(d);       (2)    if     so,   whether      the   restitution     order   is

adequately supported by the evidence, and whether the district

court    sufficiently        explained         its    reasoning      when   imposing

restitution; and (3) if so, whether the district court erred in

failing to specifically identify in the judgment the victims

eligible    to    receive        restitution    and    their   respective      losses.

Our order also directed that, to the extent not already in the

record on appeal, the government provide a copy of each version

of the spreadsheet it had submitted to the district court to



                                         - 10 -
support       its     arguments       regarding        losses    attributable       to

Seignious’ offenses.

       In     response    to    our    order,      Appellate    Counsel    filed    an

opening       brief      addressing      the       identified    issues     and     the

government filed a response brief.                    Although Appellate Counsel

did not file a reply brief, we allowed Seignious to file a pro

se supplemental reply brief.                 Having reviewed the entire record

in accordance with Anders, we set the case for oral argument and

directed counsel to focus on the restitutionary issues we had

ordered briefed.



                                             II.

       We first take up the issue of whether the government and

the district court sufficiently complied with § 3664(a)-(d), the

statutory section setting forth the procedures for issuance and

enforcement of an order of restitution under the MVRA.                              Id.

§ 3663A(d).

                                             A.

       As a threshold matter, we address our standard of review

with respect to this issue.              Because Seignious never brought to

the     district       court’s        attention       any     deficiency     in     the

government’s and/or the district court’s compliance with such

procedures, we are constrained to review for plain error.                          Fed.

R.    Crim.    P.   52(b)      (“A   plain    error    that    affects    substantial

                                        - 11 -
rights may be considered even though it was not brought to the

court’s attention.”).            See also Puckett v. United States, 556
U.S. 129, 134 (2009) (“If a litigant believes that an error has

occurred     (to      his   detriment)             during     a     federal           judicial

proceeding, he must object in order to preserve the issue. . . .

If an error is not properly preserved, appellate-court authority

to remedy the error (by reversing the judgment, for example, or

ordering a new trial) is strictly circumscribed.”).

     Plain      error    review    has       four    prongs.         The       first       prong

requires     the   existence       of    legal       error    “that       has        not   been

intentionally      relinquished         or    abandoned,          i.e.,    affirmatively

waived,    by   the     appellant.”          Id.    at    135.      The        second      prong

requires that the legal error at issue “be clear or obvious,

rather than subject to reasonable dispute.”                              Id.         The third

prong requires that the clear or obvious legal error at issue

“have affected the appellant’s substantial rights, which in the

ordinary case means [the defendant] must demonstrate that it

‘affected the outcome of the district court proceedings.’”                                   Id.

(quoting United         States    v.    Olano,      507 U.S. 725,        734    (1993)).

“Fourth and finally, if the above three prongs are satisfied,

the court of appeals has the discretion to remedy the error——

discretion      which    ought     to    be    exercised          only    if     the       error

seriously affect[s] the fairness, integrity or public reputation



                                        - 12 -
of   judicial       proceedings.”            Id.     (internal      quotation       marks

omitted) (alteration in original).

                                             B.

     The     MVRA     provides       that,        “[n]otwithstanding         any    other

provision of law, when sentencing a defendant convicted of an

offense [against property under Title 18, including any offense

committed    by     fraud     or    deceit],        the   court    shall     order,    in

addition to . . . any other penalty authorized by law, that the

defendant make restitution to the victim of the offense . . . .”

Id. § 3663A(a)(1).          See also id. § 3663A(c)(1) (“This section

shall apply in all sentencing proceedings for convictions of

. . . any offense——(A) that is—— . . . (ii) an offense against

property     under     this        title     . . . ,      including        any     offense

committed by fraud or deceit . . . .”).                       Notably, “under the

MVRA, each member of a conspiracy that in turn causes property

loss to a victim is responsible for the loss caused by the

offense,”    not     merely    for    the     losses      caused    by   a   particular

conspirator’s overt acts.              United States v. Newsome, 322 F.3d
328, 341 (4th Cir. 2003).             The MVRA further provides that “[a]n

order   of   restitution       under        [the    MVRA]   shall     be     issued   and

enforced in accordance with section 3664.”                   Id. § 3663A(d).

     Section 3664(a), for its part, directs the district court

to order preparation of a presentence report that will include

“information sufficient for the court to exercise its discretion

                                           - 13 -
in    fashioning    a    restitution       order”        including   “to   the     extent

practicable, a complete accounting of the losses to each victim

. . . and information relating to the economic circumstances of

each defendant.”             Id. § 3664(a).         Section 3664(b) directs the

district    court       to    disclose    such     information       to   the    parties.

Section    3664(c)       specifies       that    “this     chapter    [(Miscellaneous

Sentencing    Provisions)],            chapter     227     [(Sentences)],       and    Rule

32(c) of the Federal Rules of Criminal Procedure [(Sentence)]

shall be the only rules applicable to proceedings under this

section.”    Id. § 3664(c).

       In addition, under § 3664(d), “to the extent practicable,”

the government must provide information concerning restitution

to the probation officer sixty days in advance of the scheduled

sentencing date, id. § 3664(d)(1); the probation officer, in

turn, must, to the extent practicable, provide notice to and

collect    information         from     victims,     id.    §   3664(d)(2),      and   the

defendant must provide the probation officer with information

concerning his background, financial resources and ability to

pay    restitution,          id.   §   3664(d)(3).         Under   § 3664(d)(4),       the

district     court       can       require       other      information,        including

documentation or testimony.                  “If the victim’s losses are not

ascertainable by the date that is 10 days prior to sentencing,”

the district court can set another date for disclosure of this



                                          - 14 -
information,         up     to        ninety       days     after        sentencing.               Id.

§ 3664(d)(5).

                                                  C.

       Our thorough review of the record regarding the procedural

history leading to the district court’s order of restitution

reveals    that       restitution            was       imposed     without           the     various

procedural requirements of § 3664(a)-(d) being observed.                                          Such

circumstance,         however,          entitles        Seignious         to        no     appellate

relief.      This         is     so     because,        assuming         arguendo          that    the

imposition      of    restitution            in     this    case    without          the     various

procedural       requirements                of     § 3664(a)-(d)           being           observed

constitutes clear or obvious legal error, Seignious has failed

to carry his burden on appeal of demonstrating that such error

affected     his      substantial              rights,      i.e.,         that       such         error

“‘affected      the       outcome       of    the      district     court        proceedings.’”

Puckett, 556 U.S. at 135 (quoting Olano, 507 U.S. at 734).

       The record leaves no doubt that the district court would

have    imposed       the      same     amount         of   restitution             on     Seignious

regardless    of      whether         every       requirement       of    § 3664(a)-(d)             had

been meticulously met in his case.                           When the district court

imposed restitution at Seignious’ final sentencing hearing, on

July 20, 2012, it stated as follows:                         “I impose restitution in

the amount stated by government counsel, which is $1,213,347.”

(J.A.   889).         The      district        court’s      reference          to    “the     amount

                                               - 15 -
stated by government counsel,” refers to the following colloquy

between     government          counsel    Assistant    United       States     Attorney

Tamera    Fine     and    the     district   court     earlier       during    the   same

hearing:

          [MS. FINE:]    And, finally, Your Honor, United
     States has established that there are actual losses in
     the amount of $1,213,347 in this case.    We would ask
     that a restitution order in that full amount be
     entered, joint and several with other defendants in
     this case.

          THE COURT:             If you could say that amount again,
     please?

          MS. FINE:    Certainly.  The amount that was
     testified to by Special Agent Windish from his
     spreadsheet . . . is $1,213,347.  Thank you, Your
     Honor.

            THE COURT:          Good.     Thank you, Miss Fine.

(J.A. 866).

     The spreadsheet to which government counsel refers in this

quoted    passage        from    the    transcript     of    Seignious’       sentencing

hearing is Government Exhibit 1A.                  To reiterate, the government

introduced Exhibit 1A through the testimony of Special Agent

Windish during the last of five hearings held over the course of

two months for the purpose of taking evidence on Guidelines’

issues in dispute for sentencing, including the applicable loss

figure     under    USSG        § 2B1.1(b)(1).        This     Guidelines’       section

provides    for    increasing          amounts   of   levels    to    be   added     to   a

defendant’s base offense level under the Guidelines based upon


                                          - 16 -
the greater of actual loss (i.e., “the reasonably foreseeable

pecuniary         harm       that      resulted        from       the     offense”),         USSG

§ 2B1.1(b)(1), comment.(n.3(A)(i)), or intended loss (i.e., “the

pecuniary        harm    that    was     intended      to     result      from   the    offense

. . .”), id. § 2B1.1(b)(1), comment.(n.3(A)(ii)).

         Seignious       had    the     opportunity         to    cross    examine      Special

Agent Windish about how he arrived at the figure of $1,213,347

in actual losses caused by the conspiracy and about the creation

of Exhibit 1A.               In fact, Seignious availed himself of these

opportunities and presented argument to the district court that,

with     respect        to   USSG      § 2B1.1(b)(1),         “the      amount    of    [actual

fraud]      loss        that     the     government         has      sufficiently        proven

attributable to this conspiracy is $251,496.”                             (J.A. 518).        The

district court rejected this argument and found, for purposes of

USSG § 2B1.1(b)(1), the loss figure to be between $2.5 and $7

million, which range the district court characterized as “a more

than conservative loss figure . . . .”                           (J.A. 1020).          Notably,

in support of the district court’s characterization of this loss

figure      as    conservative,          the    district          court       stated    in   its

sentencing memorandum that “the cooperator testimony established

by   a    preponderance         [of     the   evidence]          that   the    actual    losses

attributable to the conspiracy exceeded $7 million.”                                   Id.    In

this regard, the district court summarized the testimony of the

following        three         cooperating       witnesses———Jones,              Myers,      and

                                              - 17 -
Dansbury.      Seignious had the opportunity to cross examine each

of these witnesses as well.

      In sum, all of the evidence upon which the district court

relied in determining the appropriate amount of restitution to

impose upon Seignious under the MVRA was before the district

court in the context of resolving the parties’ dispute regarding

the   appropriate      loss   amount    to    be   used   in   applying    USSG

§ 2B1.1(b)(1).        Seignious had fair opportunity to challenge such

evidence.      Under these circumstances, we are not surprised that

he    cannot   show     prejudice   resulting      from   restitution     being

imposed upon him without, in large part, the various procedural

requirements     of    § 3664(a)-(d)     being     observed.     Accordingly,

Seignious fails the third prong of plain error review on this

issue.



                                       III.

      We now turn to consider whether the restitution order is

adequately supported by the evidence.                At no point below did

Seignious object to the amount of restitution imposed upon him

or dispute the amount of restitution proposed by the government.

Accordingly, as Seignious concedes, we are constrained to review

this issue for plain error.            Fed. R. Crim. P. 52(b).      See also

Puckett, 556 U.S. at 134.



                                    - 18 -
       Under plain error review, we must first consider whether

the district court committed legal error.                   Puckett, 556 U.S. at

135.      In the present context, this means that we must first

consider    whether       the   district     court’s      factual      finding    that,

based upon the preponderance of the evidence, the bank fraud

conspiracy       caused    $1,213,347        in    actual       losses    is    clearly

erroneous.       18 U.S.C. § 3664(e) (district court to resolve any

dispute as to proper amount of restitution by preponderance of

the evidence); United States v. Wilkinson, 590 F.3d 259, 271

(4th Cir. 2010) (district court’s actual loss finding under MVRA

is reviewed under clearly erroneous standard).                           In answering

this question, we remain mindful of the Supreme Court’s oft-

quoted delineation of when a district court’s finding is clearly

erroneous:       “[W]hen although there is evidence to support it,

the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

United States v. United States Gypsum Co., 333 U.S. 364, 395

(1948).     Some thirty-seven years later, the Court explained that

“[t]his standard plainly does not entitle a reviewing court to

reverse the finding of the trier of fact simply because it is

convinced    that    it    would     have   decided       the   case     differently.”

Anderson v. Bessemer City, 470 U.S. 564, 573 (1985).                       Rather, as

the Court cautioned, “[i]f the district court’s account of the

evidence    is    plausible     in   light    of    the    record      viewed    in   its

                                       - 19 -
entirety, the court of appeals may not reverse it even though

convinced that had it been sitting as the trier of fact, it

would have weighed the evidence differently.”                         Id. at 573–74.

       Here, we conclude that the district court’s account of the

evidence     is     plausible     in     light     of   the     record    viewed      in    its

entirety.         Accordingly, we uphold the district court’s finding

of    fact   that    the   bank     fraud     conspiracy         caused      $1,213,347      in

actual losses as not clearly erroneous.

       The parties are on the same page that Seignious is only

responsible to pay restitution under the MVRA for the actual

losses suffered by the victims of his offenses, including the

conspiracy        offense.          As      for     Appellate         Counsel,        in    the

Supplemental Opening Brief we ordered him to file, Appellate

Counsel takes the position that “the evidence was sufficient to

support the [$1,213,347] order of restitution.”                               (Supplemental

Opening Br. of Appellate Counsel at 22).                         The government takes

the same position.

       In his pro se supplemental response to the government’s

Supplemental        Brief,      Seignious         takes    the       position     that      the

evidence     in     the    record      does      not    support       actual     losses     of

$1,213,347.          According         to   Seignious,          at    most,     the    record

supports restitution in the amount of $176,336.36.                            He complains

in large part that the testimony of his coconspirators regarding

the    profitability       of   their       fraud      scheme    is    too    vague    to    be

                                            - 20 -
relied upon by the district court in calculating restitution.

He also repeatedly makes the point that Agent Windish admitted

the possibility that actual losses attributed on Exhibit 1A to

the   credit    card    numbers     coded     in     black     (accounting     for

approximately half of the $1,213,347 figure) could have been

caused by other criminals who were not part of the conspiracy at

issue in the present case.

      Although the district court could have done a better job of

making    a   record    below    with    respect      to     restitution,    after

reviewing the record as a whole, we are not convinced that a

mistake has been committed with respect to the district court’s

finding that the conspiracy caused $1,213,347 in actual losses.

First, not even counting any of the credit card numbers coded in

black, Government Exhibit 1A, as supported by the testimony of

Special Agent Windish, supports approximately half of the total

actual loss figure right off the bat.                  These are credit card

numbers   for   which    the    government        obtained    evidence   directly

implicating     the    conspiracy       in   the    actual     loss   listed     on

Government Exhibit 1A.

      Now for the credit card numbers coded in black.                 We readily

acknowledge     the     possibility,         as     Special      Agent      Windish

acknowledged during his testimony, that other criminals could

have separately obtained the same credit card numbers as the

bank fraud conspiracy at hand and caused the losses listed on

                                    - 21 -
Exhibit 1A during the exact same time period the conspiracy at

hand operated.         The problem for Seignious, however, is that the

conclusion that the bank fraud conspiracy at hand caused the

actual losses occurring during the life of such conspiracy with

respect    to    the    credit        card    numbers   indisputably      illegally

obtained by and found within the care, custody, and control of

such conspiracy is plausible in light of the record viewed in

its entirety.

     Added on top of the testimony of Special Agent Windish and

Government Exhibit 1A is the testimony of Seignious’ numerous

coconspirators.           The     district     court    expressly    credited    and

accepted     all       of       the    following testimony          of   Seignious’

codefendants Jones, Myers, and Dansbury, as summarized by the

district court in its August 10, 2012 order addressing various

Guidelines      issues,     including        the   amount   of   loss    under   USSG

§ 2B1.1(b)(1):

     Sherice Jones testified . . . that between 3 and 5
     crews of between 3 and 5 strikers each “went out every
     day” to make fraudulent purchases.       She explained
     that, depending on the type of merchandise, each crew
     could purchase anywhere from $5,000 to $10,000 in
     merchandise per day.   The merchandise was then either
     sold or returned, for cash, to the store where it had
     been purchased.   Jones also testified that over the
     course of the conspiracy, she estimated that the
     scheme brought in “millions of dollars” worth of
     merchandise by using “thousands” of fake credit cards.
     Mandy Myers, a striker, testified that she personally
     made between $400,000 and $500,000 in fraudulent
     purchases over the course of her 15-month involvement
     in the scheme.       Jermaine Dansbury, a wrangler,

                                        - 22 -
       testified that he took crews of 2 to 5 strikers out 4
       to 7 times per week, and that his crews could “bring
       in” between $5,000 to $20,000 per week on average.
       Dansbury   explained  that   the  total   amounts  were
       inconsistent based on a variety of factors, but that
       his crews could sometimes purchase thousands of
       dollars’ worth of merchandise in just a few hours.

(J.A. 1019-20).          The district court also held that the evidence

amply demonstrated by a preponderance of the evidence that: (1)

“there were at least 50 strikers involved in the scheme, though

less   than    a    third   were    actually    indicted,”       (J.A.    1017);   (2)

during the life of the conspiracy from December 2007 through

August 2010 “the illegal conduct was consistent and persistent,”

id.;   and    (3)    with   respect    to   the     scope   of    the    conspiracy,

“hundreds     of    individuals     were    being   victimized      and    . . . the

losses totaled in the millions of dollars,” (J.A. 1019).

       Although we need not solely rely on Jones’ testimony in

support   of       the   district   court’s     actual   loss     finding,    Jones’

testimony goes a long way to support such a finding and is not

too vague to be probative on issues of actual loss as alleged by

Seignious.         Based upon the most conservative figure in Jones’

testimony regarding the fraudulent purchasing modus operandi of

a single crew working for the conspiracy during its time of

operation (i.e., $5,000 per day), a single crew working for the

conspiracy for just one year fraudulently purchased $1,825,000

in merchandise.          This amount is $611,653 more than the amount of

restitution the district court ordered Seignious to pay under

                                       - 23 -
the   MVRA.      Given      that   “[t]he       settled   law    of     this   circuit

recognizes     that    the    testimony     of    a    defendant’s      accomplices,

standing alone and uncorroborated, can provide an adequate basis

for conviction,” United States v. Burns, 990 F.2d 1426, 1439

(4th Cir. 1993), there is no basis for us to conclude that the

district court’s actual loss figure of $1,213,347 is clearly

erroneous.

      Finally, assuming arguendo the district court’s actual loss

finding is clearly erroneous, thus satisfying the first prong of

plain error review, we cannot say that such error is clear or

obvious.      Puckett, 556 U.S. at 135.               Therefore, Seignious fails

the second prong of plain error review as well, making going

further in our plain error analysis a fruitless exercise.                          In

sum, Seignious is entitled to no relief with respect to his

appellate     challenge      to    the   district      court’s    factual      finding

underlying its order of restitution regarding the actual losses

caused by the conspiracy.



                                          IV.

      We next consider whether the district court sufficiently

explained its reasoning when imposing restitution.                       At no point

did Seignious object to the adequacy of the district court’s

explanation     of    its    reasoning     when    imposing      such   restitution.



                                         - 24 -
Accordingly, as Seignious concedes, we review for plain error.

Fed. R. Crim. P. 52(b).          See also Puckett, 556 U.S. at 134.

       Assuming arguendo that Seignious has established the first

two prongs of the four prong test for obtaining appellate relief

under   plain    error    review,      Olano, 507 U.S.    at    732,     734,   the

analysis      stops    because    Seignious         cannot        establish      the   third

prong—i.e., Seignious cannot establish that the district court’s

failure to sufficiently explain its reasoning with respect to

imposing      restitution       upon   him        under     the    MVRA    affected       his

substantial rights.         The overarching point is that there is no

reason to believe that the amount of restitution the district

court ordered Seignious to pay under the MVRA would have been

any different had the district court expressly explained its

reasoning in imposing such restitution.



                                             V.

       The last issue for which we ordered briefing is whether the

district court erred in failing to specifically identify in its

July    25,     2012    judgment       the        victims     eligible        to    receive

restitution      and    their    respective         losses.         Because        Seignious

filed no objection in this regard, we review for plain error.

Fed. R. Crim. P. 52(b).          See also Puckett, 556 U.S. at 134.

       Under plain error review, we hold Seignious is entitled to

no relief.      Jumping straight to the third prong of the test for

                                        - 25 -
plain error review (i.e., the prejudice prong), Seignious has

failed to establish that the filing of the Restitution Worksheet

approximately one week after the filing of his criminal judgment

affected his      substantial     rights.     Puckett, 556 U.S.   at   135.

Accordingly, there is no basis to grant Seignious any appellate

relief on this issue.



                                      VI.

      We have examined the issues raised by Seignious in his pro

se   briefing   and      his   Appellate    Counsel’s    Anders    brief.      We

conclude   that    all    such   issues    lack   merit.     Furthermore,      in

accordance with our obligations under Anders, 386 U.S. at 744,

we have reviewed the entire record in this case and find no

reversible error.        Accordingly, we affirm Seignious’ convictions

and sentence in toto, as well as the district court’s order of

restitution.

                                                                         AFFIRMED




                                    - 26 -